Execution Version
Exhibit 10.2


ELEVENTH AMENDMENT TO CREDIT AGREEMENT
ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
20, 2020, by and among WEX INC., a Delaware corporation (the “Company”), WRIGHT
EXPRESS INTERNATIONAL HOLDINGS LIMITED, as a Designated Borrower (as defined in
the Existing Credit Agreement referred to below), WEX CARD HOLDINGS AUSTRALIA
PTY LTD. (the “Specified Designated Borrower” and, together with the Company and
the Designated Borrower, the “Amendment Loan Parties”), BANK OF AMERICA, N.A.,
as the Administrative Agent (as defined in the Existing Credit Agreement
referred to below) and the Lenders (as defined in the Existing Credit Agreement
referred to below) party hereto.
W I T N E S S E T H:
WHEREAS, the Company, the Designated Borrowers from time to time party thereto,
the Specified Designated Borrower, the Lenders from time to time party thereto
and the Administrative Agent are party to that certain Credit Agreement, dated
as of July 1, 2016 (as amended as of July 3, 2017, October 30, 2017, January 17,
2018, August 24, 2018, January 18, 2019, February 27, 2019, May 17, 2019,
November 19, 2019, February 10, 2020, June 26, 2020 and July 29, 2020 and as it
may be further amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”);
WHEREAS, Section 10.01 of the Existing Credit Agreement permits the Company to
amend certain provisions of the Existing Credit Agreement with the written
consent of the Required Revolving Credit Lenders or the Required Financial
Covenant Lenders, as applicable;
WHEREAS, the parties hereto wish to amend the Existing Credit Agreement on the
terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Existing Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”).
SECTION 2.     Amendments. Effective as of the Eleventh Amendment Effective Date
(as defined below), the Existing Credit Agreement is hereby amended as follows:
(a)     Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following defined term in the appropriate alphabetical order;
“Extended Minimum Availability Amount” means (a) $752,000,000 less (b) the
aggregate amount of commitments of the Initial Senior Lenders (as defined in the
Summit Commitment Letter) with respect to the Acquisition Term Loans (as defined
in the Summit Commitment Letter) terminated or reduced prior to, but for the
avoidance of doubt not on, October 27, 2020 under the terms of the Summit
Commitment Letter without being funded (other than as a result of a Borrowing of
Revolving Credit Loans hereunder) less (c) the aggregate principal amount in
excess of $600,000,000 of debt securities issued in lieu of all or a portion of
Acquisition Term Loans (as defined in the Summit Commitment Letter) for the
purpose of consummating the eNett/Optal Acquisition; provided that the Extended
Minimum Availability Amount shall be reduced to $0 on April 23, 2021 if not
previously so reduced.









--------------------------------------------------------------------------------





(b)     The last paragraph of Section 4.02 of the Existing Credit Agreement is
hereby amended by adding the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth
below:
Notwithstanding any other provision of this Section 4.02, solely in the case of
a Revolving Credit Borrowing of up to the Extended Minimum Availability Amount
for the purpose of consummating the eNett/Optal Acquisition on or prior to April
22, 2021, (i) the representations and warranties set forth in Section 4.02(a)
shall be limited to the Specified Representations and the Acquisition Agreement
Representations (each as defined in the Summit Commitment Letter), and (ii) the
condition set forth in Section 4.02(b) shall be limited to no Event of Default
under Sections 8.01(a) or (f).
(c)     Section 7.11(c) of the Existing Credit Agreement is hereby amended by
adding the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth below:
(c) Extended Minimum Availability Amount. To the extent the closing of the
eNett/Optal Acquisition occurs, fail to submit a Loan Notice pursuant to Section
2.02(a) to borrow the Extended Minimum Availability Amount under the Revolving
Credit Facility, less the amount of any cash actually used by the Company, in
each case for the purpose of consummating the eNett/Optal Acquisition on the
closing date thereof.
(d)     Section 7.11 of the Existing Credit Agreement is hereby amended by
adding the following new clause (e):
(a)     Credit Extensions. Make a Request for Credit Extension (and shall not be
entitled to obtain a Credit Extension) under the Revolving Credit Facility prior
to the earlier of (x) the consummation the eNett/Optal Acquisition (but, for the
avoidance of doubt, not any Credit Extension for the purpose of consummating the
eNett/Optal Acquisition) and (y) the termination of the Summit Commitment
Letter, if after giving effect to such Credit Extension, the Revolving Credit
Facility Availability, on a Pro Forma Basis, would be less than the Extended
Minimum Availability Amount less the amount of unrestricted cash and Cash
Equivalents denominated in Dollars or other lawful currencies (provided that
such other currencies are readily convertible to, and deliverable in, Dollars
and as to which a Dollar Equivalent may be readily calculated) held by the
Company and its Subsidiaries (other than the Bank Regulated Subsidiaries) as of
the date of such proposed Credit Extension. For the avoidance of doubt, Section
4.02(f) shall not apply in the case of any Revolving Credit Borrowing.
SECTION 3.     Conditions to Effectiveness of Amendments. The effectiveness of
the amendments set forth in Section 2 is subject to satisfaction of the
following conditions precedent (the date of such satisfaction being the
“Eleventh Amendment Effective Date”):
(a)     (i) each of the Amendment Loan Parties shall have executed and delivered
counterparts of this Amendment to the Administrative Agent, (ii) the Lenders
constituting the Required Financial Covenant Lenders and the Required Revolving
Credit Lenders shall have executed and delivered a counterpart of this Amendment
to the Administrative Agent, (iii) each Domestic Subsidiary Guarantor shall have
executed an acknowledgement and reaffirmation in the form attached hereto and
(iv) the Administrative Agent shall have executed a counterpart of this
Amendment;
(b)     the representations and warranties of the Amendment Loan Parties
contained in Section 4 of this Amendment shall be true and correct (or true and
correct in all material respects, in the case


2

--------------------------------------------------------------------------------





of any such representation or warranty that is not qualified as to materiality)
on and as of the Eleventh Amendment Effective Date; provided that to the extent
that any representation and warranty specifically refers to an earlier date, it
shall be true and correct (or true and correct in all material respects, in the
case of any such representation or warranty that is not qualified as to
materiality) as of such earlier date;
(c)     immediately prior to giving effect to and immediately after giving
effect to the Eleventh Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing;
(d)     the Administrative Agent shall have received a certificate of the
Company signed by a Responsible Officer thereof certifying that the conditions
set forth in Sections 3(b) and 3(c) hereof have been satisfied; and
(e)     all expenses of the Administrative Agent required to be paid by the
Company pursuant to the Existing Credit Agreement shall have been paid to the
extent an invoice has been received prior to the date hereof.
SECTION 4.     Representations and Warranties. Each Amendment Loan Party hereby
represents and warrants on the Eleventh Amendment Effective Date that:
(a)     the representations and warranties of the Borrowers contained in Article
V of the Amended Credit Agreement and the representations and warranties of each
Loan Party contained in each other Loan Document shall be true and correct (or
true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) on and as of
the Eleventh Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct (or true and correct in all material
respects, in the case of any such representation or warranty that is not
qualified as to materiality) as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Existing Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Existing Credit Agreement;
(b)     this Amendment has been duly executed and delivered by each Amendment
Loan Party and this Amendment, the Amended Credit Agreement and each other Loan
Document constitute legal, valid and binding obligations of such Amendment Loan
Party, enforceable against such Amendment Loan Party in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);
(c)     the Guaranties do, and shall continue to, guarantee the Obligations (or
Foreign Obligations, as applicable);
(d)     the Collateral Documents and all of the Collateral described therein do,
and shall continue to, secure the payment of all of the Obligations (or Foreign
Obligations, as applicable); and
(e)     the execution, delivery and performance by each Amendment Loan Party of
this Amendment and the performance by each Amendment Loan Party of the Amended
Credit Agreement have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Amendment Loan Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Amendment Loan Party is a party or affecting such


3

--------------------------------------------------------------------------------





Amendment Loan Party or the properties of such Amendment Loan Party or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Amendment Loan Party
or its property is subject; or (c) violate any Law in any manner that is
materially adverse to the Company and its Subsidiaries, except, in each case
referred to (x) in clause (b)(i), or (y) to the extent relating to any order,
injunction, writ or decree of any Governmental Authority not specifically
relating to such Person or its property, in clause (b)(ii), to the extent that
the same could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.     Effects on Loan Documents.
(a)     On and after the Eleventh Amendment Effective Date, each reference in
any Loan Document to “the Credit Agreement” shall mean and be a reference to the
Amended Credit Agreement and each reference in the Existing Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import shall mean and
be a reference to the Amended Credit Agreement. For the avoidance of doubt, the
delivery by the Company of that certain LCT Election, dated as of January 24,
2020, in connection with the eNett/Optal Acquisition remains valid and in full
force and effect.
(b)     Except as specifically amended herein, all Loan Documents (including the
Guaranties and all Liens granted thereunder in respect of the Obligations) shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Each Amendment Loan Party reaffirms its Guaranties and any prior
grant and the validity of any Liens granted by it pursuant to the Collateral
Documents, with all such Liens continuing to secure the applicable Obligations
in full force and effect after giving effect to this Amendment.
(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Administrative Agent or the Lenders under
the Loan Documents. This Amendment and the Amended Credit Agreement shall not
constitute a novation of the Existing Credit Agreement or the other Loan
Documents.
(d)     The Company and the other parties hereto acknowledge and agree that, on
and after the Eleventh Amendment Effective Date, this Amendment shall constitute
a Loan Document for all purposes of the Amended Credit Agreement.
SECTION 6.     GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
SECTION 7.     Miscellaneous.
(a)     This Amendment shall be binding upon and inure to the benefit of the
Loan Parties and their respective successors and permitted assigns, and upon the
Administrative Agent and the Lenders and their respective successors and
permitted assigns.
(b)     Each Lender party hereto agrees that its consent to this Amendment is
irrevocable and to the extent any Lender party hereto assigns any of its
Revolving Credit Commitments or Term A-3 Loans on or after the date hereof, such
consent shall be binding on any such assignees.


4

--------------------------------------------------------------------------------





(c)     To the extent permitted by applicable Law, any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
(d)     This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
WEX INC.


By: /s/ Roberto Simon    
    Name: Roberto Simon
    Title: Chief Financial Officer
DESIGNATED BORROWER:

WRIGHT EXPRESS INTERNATIONAL HOLDINGS LIMITED
By: /s/ Roberto Simon Rabanal    
    Name: Roberto Simon Rabanal
    Title: Director
SPECIFIED DESIGNATED BORROWER:

Executed in accordance with section 127 of the Corporations Act 2001 (Cth) by

WEX CARD HOLDINGS AUSTRALIA PTY LTD
(ACN 123 181 635)


By: /s/ Roberto Simon Rabanal    
    Name: Roberto Simon Rabanal
    Title: Director
By: /s/ Hilary Ann Rapkin    
        Name: Hilary Ann Rapkin
        Title: Director
Each of the undersigned (i) acknowledges and agrees to the foregoing Eleventh
Amendment, (ii) reaffirms any Guaranties executed by it and reaffirms that such
Guaranties do, and shall continue to, guarantee the Obligations; and (iii)
reaffirms any prior grant and the validity of any Liens granted by it pursuant
to the Collateral Documents, with all such Liens and Guaranties continuing in
full force and effect after giving effect to the Eleventh Amendment.
SUBSIDIARY GUARANTORS:
FLEETONE HOLDINGS, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
TRANSPLATINUM SERVICE, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
FLEETONE, L.L.C.
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
WRIGHT EXPRESS HOLDINGS 2, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Manager
WRIGHT EXPRESS HOLDINGS 3, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Manager




5

--------------------------------------------------------------------------------






ELECTRONIC FUNDS SOURCE LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
EFS PAYMENTS LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
OTR TOPCO LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
OTR HOLDINGS LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
TRUCKERS B2B, LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer


[Signature Page to Eleventh Amendment to Credit Agreement (WEX)]

--------------------------------------------------------------------------------





OTR BLOCKER LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
TCH CANADA INC.
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
PO HOLDING LLC
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
DISCOVERY BENEFITS, LLC
By: PO Holding LLC, as Managing Member
By:    /s/ Roberto Simon Rabanal    
    Name:    Roberto Simon Rabanal
    Title:    Treasurer
WEX FLEET US LLC
By: WEX Inc., as Sole Member
By:    /s/ Roberto Simon    
    Name:    Roberto Simon
    Title:    Chief Financial Officer    


[Signature Page to Eleventh Amendment to Credit Agreement (WEX)]

--------------------------------------------------------------------------------





WEX HEALTH, INC.
By:    /s/ Lynda Godkin    
    Name:    Lynda Godkin
    Title:    Secretary
WRIGHT EXPRESS FUELING SOLUTIONS, INC.
By:    /s/ Hilary A. Rapkin    
    Name:    Hilary A. Rapkin
    Title:    Secretary


WEX PAYMENTS INC.
By:    /s/ Jay Dearborn    
    Name:    Jay Dearborn
    Title:    Director






[Signature Page to Eleventh Amendment to Credit Agreement (WEX)]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
/s/ Ronaldo Naval
 
Name: Ronaldo Naval
Title: Vice President
 
   





[Signature Page to Eleventh Amendment to Credit Agreement (WEX)]

--------------------------------------------------------------------------------





LENDER SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT.


[Signature Page to Eleventh Amendment to Credit Agreement (WEX)]